Exhibit 10.1

SAHARA LAS VEGAS CORP.

3221 S. TORREY PINES

LAS VEGAS, NEVADA 89146

                    June 3, 2008

VIA FACSIMILE AND OVERNIGHT MAIL

LVTI LLC

3980 Howard Hughes Parkway, Suite 150

Las Vegas, NV 89169-5905

Attention: Chris Milam

Facsimile Number: (702) 835-5315

 

  Re: Option Agreement, dated as of June 24, 2006 (the “Original Agreement”), by
and between Sahara Las Vegas Corp., a Nevada corporation (“Optionor”), and LVTI
LLC, a Delaware limited liability company (“Optionee”), as amended by that
certain First Amendment to Option Agreement, dated as of September 13, 2006 (the
“First Amendment”), as further amended by that certain Second Amendment to
Option Agreement, dated as of December 15, 2006 (the “Second Amendment”), as
further amended by that certain Third Amendment to Option Agreement, dated as of
March 27, 2007 (the “Third Amendment”), as further amended by that certain
Fourth Amendment to Option Agreement, dated as of March 30, 2007 (the “Fourth
Amendment”), and as further amended by that certain Fifth Amendment to Option
Agreement, dated as of June 4, 2007 (the “Fifth Amendment”, and collectively
with the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, and the Original Agreement, the “Agreement”)

Gentlemen:

Reference is made herein to the above-captioned Agreement. Initially capitalized
terms used and not otherwise defined herein shall have the respective meanings
assigned thereto in the Agreement.

Clause (iii) of Paragraph 2.2 of the Agreement requires that a Carry Option
Payment in the amount of $2,866,677.00 shall be paid by Optionee to Optionor on
or before June 2, 2008 (the “Required June Payment”). Time is of the essence as
to each and every provision of the Agreement.

Optionee failed to make the Required June Payment on or before June 2, 2008 as
required by the terms of the Agreement. As such, Optionee has materially
breached the terms of the Agreement and is in material default thereunder.

Please be advised that Optionor hereby terminates the Agreement due to the
failure of Optionee to make the Required June Payment as and when due in
accordance with the Agreement.



--------------------------------------------------------------------------------

Optionor shall retain all Option Payments and other payments and amounts
previously made by Optionee under the Agreement as liquidated damages in
accordance with Section 2.3 of the Agreement.

This letter shall also serve as notice to the Title Company to immediately
record the Termination of Memorandum of Option against the Property in
accordance with Section 1.4 of the Agreement.

 

Very truly yours,

SAHARA LAS VEGAS CORP.,

a Nevada corporation

By:  

/s/ Paul W. Lowden

  Paul W. Lowden, President

 

cc: Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY 10036

Attention: Ronald A. Fleming, Jr.

Facsimile Number: (212) 858 1500

Kummer, Kaempfer, Bonner, Renshaw & Ferrario

3800 Howard Hughes Parkway, Suite 700

Las Vegas, NV 89109

Attention: Chris Kaempfer

Facsimile Number: (702) 796-7181

Stewart Title Company of Nevada

3773 Howard Hughes Parkway, Suite 160N

Las Vegas, NV 89109

Attention: Linda Jones, Escrow Officer

Re: Order Number 601181-LJJ

Stewart Title Company of Nevada

376 E. WRM Springs Road

Suite 190

Las Vegas, NV 89119

Attention: Linda Jones, Escrow Officer

Re: Order Number 601181-LJJ

Facsimile Number: (866) 652-5315

 

2